Mr. Justice McSurely delivered the opinion of the court. 4. Sales, § 329*—when evidence justifies a directed verdict for seller. Where the trial court was properly of the opinion that plaintiff was not entitled to credits claimed, and the items of amounts, dates of delivery and prices of defendant’s statement of set-off were not in dispute, it did not err in directing a verdict for the amount of the defendant’s set-off, the correctness of the set-off being admitted under the pleadings in the case and the testimony of the opposite party.